Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00555-CV

               IN THE GUARDIANSHIP OF CHARLES INNESS THRASH,
                             An Incapacitated Person

                        From Probate Court No. 1, Bexar County, Texas
                             Trial Court No. 2017-PC-002912-B
                           Honorable Oscar Kazen, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s May 29, 2019 order
imposing sanctions is AFFIRMED.

       It is further ORDERED that appellants pay the costs of appeal incurred by appellees.

       SIGNED March 31, 2021.


                                                _____________________________
                                                Liza A. Rodriguez, Justice